Title: From George Washington to John Fairfax, 1 January 1789
From: Washington, George
To: Fairfax, John

 

Mount Vernon January 1. 89.

A View of the work at the several Plantations in the Year 1789. and general directions for the Execution of it.
From the Plans of the Plantations. From the Courses of the Crops which are annexed to these Plans. And from the mode of managing them, as there prescribed—may be derived a full and comprehensive view of my designs, after the rotation is once perfectly established, in the succession proposed. But as this cannot, at all the Plantations, be adopted this year; everything in the meantime must be made to tend to it against the next, as far as circumstances will admit.
For Muddy-Hole.
The Plows belonging to this Plantation, together with those from Dogue Run, are to continue without intermission or delay (when not prevented by frost or rain) to break up field No. 5 for Indian Corn. and when that is accomplished. Next to break up No. 4 for Buck Wheat, which is to be sowed in April and plowed in before harvest, as a manure for the Crop of Wheat which is to be sown therein in the month of August next. After these plowings are performed.
Then, as there is no field at this Plantation which can, with convenience, be appropriated for spring grain—or for the Crop of Sundries this year, and as the Plows at Dogue Run (especially if the winter should prove hard & unfavourable) will not be able of themselves to break up fields No. 4 & 6 at their own Plantation, and at the same time prepare those of No. 3 for Barley & Oats—and No. 7 for Indian Corn in due season; the whole may go to Dogue Run (’till the Corn at Muddy Hole shall want them) and work in No. 6 if the condition of it is such as to admit thereof; or in No. 4 at the same place if it is not; for the respective Crops which are designed for them.
The fence on the Ferry road, from the division between the fields 4 & 5 to the lane on the Mill Road must be repaired with new rails—but from thence to the gate leading to the barn from the Overseer’s house should be made tolerably secure with Rails which may be taken from the opposite side, round field No. 7. But this last mentioned fence must not be stripped so bare

as to render it altogether unfit for a pasture by becomming a Common.
As the days are short—walking bad—and the different Kinds of Stock will require careful attendance; it may, perhaps, be best to relinquish the idea of the people of this place having anything further to do with the New Ground at the Mansion, and when not employed (in open weather) with their fencing, to be thrashing out grain. But there is a work of great importance if the weather, and other circumstances, would concur for the execution of it in season. I mean that of getting up rich mud from the most convenient part of the Creek and laying it in small heaps (for amelioration) to be carried over the poor parts of No. 5 which will be in Corn. If this last mentioned work can now be accomplished (and it must be done soon if any effect is expected from it this year, in order that the frost may have time to operate) the Cart may be employed in hauling it to the ground.
Another piece of work to be done here (as I propose to make a small quantity of Tobacco at this, as well as at my other plantations) is to hill the ground that is marked off for it in time. But previous to hilling, it must be laid off with the plow into 3 feet squares, that the hills may be made directly on the Cross; so as in the early stages of the growth of the Tobacco, it may be tended with a plow each way.
If these several kinds of work should not afford sufficient employment for the Hoe people, with the cultivation of the ground which will be marked out for potatoes & carrots, and which ought to be plowed up immediately, they may be preparing field No. 6 on the Creek for Corn in 1790. In the execution of this work, the Cedar trees are not to be cut down, but trimmed only; and other trees left here & there for shades. The brush and rubbish of all sorts are to be thrown into the Gullies, and covered over so as to admit the Plows to pass.
Both parts of field No. 1 should, from this time, be withheld from Stock of all kinds, that there may be, in the spring, food for the ewes and lambs—and calves.
The field No. 3 now in Wheat and Rye, must be sown with Clover & Timothy on the first snow that falls—6 pints of the first and two of the latter per acre.

For Dogue-Run.
The Plows belonging to this Plantation, when they have performed what has already been directed for them at Muddy-Hole—together with those of the latter, are to begin, if the ground will admit of it, to break up No. 6 for Buck Wheat; to be sown in April. But if this, on account of the levelness of the field, and the water which may stand on it, cannot be done—then to plow No. 4 for the Crop of Sundries. But as it is of essential importance that the Oats & Barley should be sown early—and the working of the fields for Indian Corn not so much delayed as to endanger the prospect for that Crop—the plowings of both 6 and 4 must be delayed—at least till the Oats and Barley are in—if they cannot be broke up in season for the above purposes. The Oats ought to be sown in Feby next the Post & Rail fence; and the Barley as soon after as possible, on the other side adjoining the Corn. With both, Clover & Timothy in the proportions already mentioned, are to be sown.
After the above work is accomplished, it will be time to cross plow and sow such parts of No. 4 as is intended for Carrots; and this is to be done in drills, four feet asunder; and, if the ground is dry enough, in the month of March—and for flax which should be sown in April.
By the time these are done, possibly before it, the fields for Corn will want listing. This Corn in the South part of the field (next the woods) may be planted at five feet—each way—with two stalks in a hill—and in the North part—next Colo. Mason’s—at four feet each way, with one stalk in a hill. The Plowings and Harrowings necessary for which, without going into detail, with respect to manner & times, must be given when wanted.
The sowing of Buck Wheat (in April) for manure seems to be the next thing which calls for the Plows. Because it ought to be in the ground as soon as all danger of frost is over, that it may be in the proper state (full bloom) for plowing before harvest.
After Buck-Wheat, pease will come next; and the ground for these, as for Tobacco, must be laid off in squares for hilling, that they may, before they begin to run & spread, be plowed each way. These ought to be planted in May.
Pumpkins, Potatoes, Turnips and Buck Wheat for a Crop, in

the order they are mentioned, will next claim the assistance of the Plows. The first should be planted in May, in hills, eight feet apart, and to be well manured. The second in June, in drills four feet apart and one foot asunder in the Rows, with a large handful of dung on each potatoe which let be uncut and of the largest sort. The third, that is Turnips, to be sown partly in June and partly in July. And the 4th (Buck Wheat) as near as may be about the 10th of July.
This field of Sundries may be thus apportioned.

          
            Carrots
            5 Acres.
          
          
            Potatoes
            5 ditto.
          
          
            Pumpkins
            1 ditto.
          
          
            Turnips
            1 ditto.
          
          
            Pease
            15 ditto.
          
          
            Flax
            3 ditto.
          
          
            Tobacco
            5 ditto.
          
          
            Buck-Wheat
            being the remainder.
          
        
That it may be ascertained by repeated experiments whether Carrots or Potatoes is the most productive and valuable root—I would have the ten Acres allotted for them in one square, and the rows for each alternate through the whole square, and each to have the same quantity of dung allowed to it.
The work which has been enumerated for the Plows—together with the plowing in of the Buck Wheat before Harvest—the wheat after harvest—with the workings of the several species of Crops during their growth, is all the employment that can be recollected at present for this part of the force of the Plantation, until the Autumn plowing for the next year’s Crop commences. But as these, till the System is brought more into practice, and the preceeding Crop is a better preparation of the ground for the succeeding one than is the case at present will require much exertion and an addition of Plows—one may be added to the number at Dogue Run, which will make 5 there—and another to Muddy Hole, which will make four there.
Much fencing is necessary at this Plantation before it can be said to be advantageously laid off, and in good order.
Those which require to be first done—are, the one which divides field No. 4 from the meadow—but as the rails which are about the Stacks will be most convenient for this work, it may be

delayed ’till they can be spared. In the meantime no heavy stock must run in that field, to trample & poach the Meadow.
The next that requires doing is the line from the head of the meadow to the new-Road (which is to be laid off)—thence with the road to the Tumbling dam; and then round field No. 7 agreeably to the plowing, and the Rails which have been laid there.
Next after these, the cross fence between field No. 5 and the wood should be done—and
Then the fence which was begun last year (but not finished) between fields No. 2 & 3. The fence which divides the first of these, that is No. 2 from the Great Meadow requires doing also.
All these are essential, as it also is to strengthen the Post and Rail fence which divides No. 1 from 2 & 3; but as this can never be made a good one until the whole is taken down and both Posts & Rails shortened; it must be postponed ’till there is time to do this—righting it up in such a manner as to make it answer for the present, being all that can be attempted this year.
Lastly, when time will admit, after the Posting & Railing from the Tumbling dam to the Mill is compleated, the Rails which at present run upon that line may serve to seperate the great Meadow into three divisions; as will be marked out.
Every thing that the Hoe people can do in the course of the winter towards getting the old Crop off hand, and preparing for the new one, ought to be the first objects of consideration; and must be closely attended.
Carrying out dung, when the Cart can be spared, and the ground is in order for its reception either for Carrots, Potatoes, Tobacco &ca is not to be neglected.
Grubbing and filling up Gullies in the fields which are to receive Crops this year is also essential.
And if this should not afford sufficient employment the overplus time may be spent in clearing swamps, or the sides of them, so as that they may hereafter, when drained effectually, be tended in Tobacco previous to their being laid down in Grass.
At this place I propose to plant about thirty thousand Tobacco plants, in field No. 4 round the houses and stacks, where they will ⟨be⟩ most convenient to manure; and where the ground is not very rich I would give a Gallon—or a large double handful

of manure to each hill—The ground for this Crop ought to be broke up (either with the Plows or Hoes) early, that the green sward may have time to rot. If 30,000 cannot be got here, that is proper, the deficiency may be made up by the Gate that goes into No. 5.
River-Plantation.
Early and good plowing at this place is indispensably necessary—The field No. 7, intended for Spring Grain (that is Barley & Oats) would, was justice done to it, call for a second, or cross plowing by the time the Plows will begin to break it up. Consequently field No. 1 designed for Corn will hardly get more than a listing—and the field No. 4 which ought to have received a crop of Sundries must go altogether uncultivated, this year.
After field No. 7 is sown, with Barley, Oats and Grass-seeds (the latter in the proportion mentioned at other places)—if the preparation of No. 1 for Corn cannot be postponed without involving injurious consequences to that Crop, the Plows must go there next; and do all that is necessary for getting it planted in time, and in good order.
But as I do not mean to plant Potatoes or Carrots among Corn this year, as was the case last year, inclining to allot seperate Spots for this purpose—these spots and that which is intended for Tobacco, ought to be immediately plowed, that the weeds & grass (where there are any) may have time to rot and the ground be in order to receive manure. The spot which I would principly appropriate for Carrots & Potatoes, is that whereon the flax grew last year—but if more can be conveniently obtained elsewhere, it ought, as that spot is insufficient. The Ground for Tobacco (40,000 plants) I mean to lay off in a long square from the Farm pen up to field No. 2 which when plowed & checquered will be ready to receive dung at times when the Carts can, with convenience, carry it out.
All the plowings which are here enumerated, being accomplished; the season, probably, will have arrived when No. 8 will require to be cross plowed and sowed with Buck-Wheat for manure (in April). This is, in all respects, to be managed as has been directed for Dogue-Run—and after harvest is to receive Wheat (in August) as there mentioned.
These, with the necessary workings of the several spe⟨cie⟩s of

Crops, which must not be neglected, will, it is presumed, give sufficient employment for the plows—If not there can be no difficulty in finding work for them.
Much fencing is wanting on this Plantation before it can be in the order I wish to see it; but among the most essential of these ⟨is the fence which⟩ is to enclose field No. 1 for Corn.
That which runs from the second Gate (going into the Plantation) to the Creek dividing my land from Colo. Mason’s, and
That which is to form the lane which is to lead from the Barn into the lane, which now goes to Johnson’s, and which must continue the other way, so as to open a Communication with fields No. 1, & 4.
As Timber is very scarce on this tract, it must, in fencing, as well as in other things, be made to go as far as possible—consequently Posts & Rails (of a good & substantial kind) must be substituted instead of the usual kind of worm fences.
To point out all the work for the Hoe people of this Plantation is unnecessary. To finish the old, and prepare for the new Crop. To put up fences. To heap up the dung early, that it may get well and soon rotted. To carry it out and lay it in the furrows intended for Carrots & Potatoes—and on the ground intended for Tobacco. Making hills for the Tobacco—Grubbing and filling up Gullies in the fields which are to receive crops this year (with old rails, old Stumps, old Trees and such other rubbish as can be had conveniently. Levelling the bank on which a fence formerly run through Field No. 8, will, with the cultivation of the Crops that will be planted & sown, and gathering them in compose the greater part, if not all of their labour. But if there should, notwithstanding, be time for other things I know of nothing in which they could be more advantageously employed than in getting up rich mud from the branches in No. 8 to spread over the poor and washed parts of that field before it is sown in Wheat next August.
Mansion House.
The Ditchers, after the Post & Rail fence which they are now about to the Tumbling dam, is compleated, and a strong one put up across the Mill-run (as will be marked off) may continue on to the Mill by the line of stakes which will be set up—but are not to use (for this purpose) those Posts which were got by Manley’s

House as they will be more convenient for the lane which is to form the New Road from the Ferry by the Mill as authorized by the ⟨court.⟩ After this work is performed it will be time enough to point out more.
To say what the other part of the force at this place shall be employed about is next to impossible as there is such a variety of jobs for them to attend to besides fishing—Hay making—and the Grain Harvest in their respective Seasons which must unavoidably employ them while they last.
But as it is designed to raise Tobacco, and to tend that part (at least) of the New-Ground in front of the house, which was cleared last year in Corn; in order that it may be laid down in the fall in wheat and Orchard-Grass—they must prepare for them accordingly—and under the circumstances above mentioned, attempt as much of the first (that is Tobacco) as there is a moral certainty of their tending well. The men may be employed in getting Posts & Rails of a good kind for the purpose of enclosing this Tobacco. But it is essential if any labour is expected from the Girls & Boys which are about this house, to keep some person with them which will not only make them work but who will see that the work is well executed—and that the idleness which they appear every day in ⟨the⟩ practise of, may be avoided—for, at present, to skulk from house to ⟨house⟩ under some frivolous pretence or another seems to be the principal employment of most of them.
To request that my people may be at their work as soon as it is light—work ’till it is dark—and be diligent while they are at it can hardly be necessary, because the propriety of it must strike every manager who attends to my interest, or regards his own Character—and who on reflection, must be convinced that lost labour can never be regained—the presumption being, that, every labourer (male or female) does as much in the 24 hours as their strength, without endangering their health, or constitution, will allow of—but there is much more in what is called head work—that is in the manner of conducting business than is generally imagined. For take two Managers and give to each the same number of labourers and let those labourers be equal in all respects. Let both these managers rise equally early—go equally late to rest—be equally active, sober & industrious—

and yet in the course of the year one of them, without pushing the hands which are under him more than the other, shall have performed infinitely more work. To what is this owing. Why, simply to contrivance resulting from that fore thought and arrangement which will guard against the mis-application of labour and doing it unseasonably; For in the affairs of Farming or planting—more, perhaps than in any other—it may justly be said there is a time for all things. Because if a man will do that kind of work in clear and mild weather which can as well be done in Frost, Snow or Rain—when these come he has nothing to do—consequently—during that period there is a total loss of labour. In plowing too, though the field first intended for it, or in which the plows may actually have been at work, should, from its situation be rendered unfit (by rain or other Causes) to be worked; and other spots, even though the call for ⟨them⟩ may not be so urgent, can be plowed, this business ought to go on because the general operation is promoted by it. So with respect to other things, and particularly carting; where nothing is more common than, when loads are to go to a place, and others to be brought from it, though not equally necessary at the same moment, to make two trips when one would serve. These things are only enumerated to shew that the Manager who takes a comprehensive view of his business will throw no labour away.
For this reason it is, I have endeavoured to give a general view of my plans—with the business of the Year—that the concerns of the several plantations may go on without application daily, for orders unless it be in particular cases, or where these directions are not ⟨clear⟩ly understood.

Go: Washington

